Citation Nr: 1718653	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to an disability rating greater than 10 percent for service-connected degenerative disc disease of the cervical spine.

5.  Entitlement to an initial compensable disability rating for service-connected status post left ankle peroneal tendon repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1998 to October 2005, December 2005 to June 2008, and October 2008 to December 2009.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  March 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing to be held at the Board's Central Office in Washington, DC.  In March 2017, the Veteran was notified that he had been scheduled to appear at a Board hearing in Washington, DC, to be held on April 27, 2017.

A Report Of Contact (VA Form 119) dated April 21, 2017, shows that when contacted to confirm the Central Office Hearing, the Veteran indicated that he, instead, wished to be scheduled for a hearing at a venue closest to the RO.  He was informed to submit his request in writing.

In April 2017, the Veteran's representative submitted a Motion To Remand For Videoconference Hearing requesting that the Veteran be scheduled for a Board video conference hearing.

It is clear that the Veteran had requested that the hearing be rescheduled to a location proximate to his current domicile prior to the date of the scheduled Board hearing.  Under these circumstances, the Board finds that there remains an outstanding request for rescheduling of the Veteran's Board video conference hearing.  See 38 C.F.R. § 20.704 (c) (2016).  As the AOJ schedules Board video conference hearings, a remand for rescheduling of the requested Board video conference hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule the Veteran for a Board video conference hearing at a location proximate to his current domicile in accordance with his request, notifying him of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b)(2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




